Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114

Examiner's responses to Applicant's remark
Applicant’s arguments, see Remarks, filed 03/23/2021, and in light of Applicant’s amendment, have been fully considered are not persuasive and moot in view of the rejections as presented infra.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4, 6-9, 11-13, 15-21 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tatani et al. (US 2011/0073923 A1, hereafter” Tatani”).

Regarding claim 1, Tatani teaches a light detecting device (Fig. 1: a solid-state imaging device 61), comprising: 
a first unit including a first set of photoelectric conversion regions ([0078]: in a pixel region 62, each of the single sharing units is composed of photodiodes PD [PD1 to PD4] of four pixels arranged two pixels in width and two pixels in length (that is, four -pixel sharing). As illustrated by Fig. 1 and annotated Figure below, shared four-pixels formed in a first rectangular area), wherein the first set of photoelectric conversion regions shares a first floating diffusion (As illustrated by Fig. 1 and annotated Figure below, [0078]: In a single sharing unit, one floating diffusion portion FD is shared by the four photodiodes PD [PD1 to PD4]); 
a second unit including a second set of photoelectric conversion regions (As illustrated by Fig. 1 and annotated Figure below, in the pixel region 62, a second four-pixel sharing forming a second rectangular area), wherein the second set of photoelectric conversion regions shares a second floating diffusion (As illustrated by Fig. 1 and annotated Figure below, [0078]: In a single sharing unit, one floating diffusion portion FD is shared by the four photodiodes PD [PD1 to PD4]), and the first unit and the second unit are in a first column in a plan view ([0078]: the pixel region 62 in which single sharing units are arranged in a two-dimensional array fashion. Examiner consider PDs layout in first column and transistors layout on a second column as indicated by Fig. 1 and annotated Figure below); 
a first plurality of transistors in a first active region (Fig. 1-3, [0082]: Examiner consider the first  pixel transistors is form on a part of the semiconductor substrate 75 (as claimed “first active part”)), wherein the first plurality of transistors includes a first reset transistor, a first amplification transistor, and a first select transistor ([0078]: one reset transistor Tr2, one amplification transistor Tr3, and one selection transistor Tr4 which are shared by four photodiodes PD [PD1 to PD4] of the first unit. As illustrated by Fig. 1 and annotated Figure below, shared transistors are located in the long side of the rectangular area), the first amplification transistor and the first select transistor have a common first source drain ( [0085]:an equivalent circuit of the four-pixel sharing configuration, amplification transistor Tr3, and one selection transistor Tr4 are coupled to a power source Vdd as illustrated by Fig. 17), and the first plurality of transistors is shared by the first set of photoelectric conversion regions ([0078]: Pixel transistors are four transfer transistors Tr1 [Tr11 to Tr14], and one reset transistor Tr2, one amplification transistor Tr3, and one selection transistor Tr4 which are shared. As illustrated by Fig. 1 and annotated Figure below, shared transistors are located in the long side of the rectangular area); 

    PNG
    media_image1.png
    599
    439
    media_image1.png
    Greyscale

a second plurality of transistors in a second active region (Fig. 1-3, [0082]: the second pixel transistors is form on a separate part of the semiconductor substrate 75 (as claimed “second active part”)), wherein the second plurality of transistors includes a second reset transistor, a second amplification transistor, and a second select transistor ([0078]: one reset transistor Tr2, one amplification transistor Tr3, and one selection transistor Tr4 which are shared by four photodiodes PD [PD1 to PD4] of the second unit. As illustrated by Fig. 1 and annotated Figure below, shared transistors are located in the long side of the rectangular area), Page 2 of 13Application No.: 16/933,379 Reply to Office Action of December 30, 2020the second amplification transistor and the second select transistor have a common second source drain ( [0085]:an equivalent circuit of the four-pixel sharing configuration, amplification transistor Tr3, and one selection transistor Tr4 are coupled to a power source Vdd as illustrated by Fig. 17), the second plurality of transistors is shared by the second set of photoelectric conversion regions ([0078]: Pixel transistors are one reset transistor Tr2, one amplification transistor Tr3, and one selection transistor Tr4 which are shared. As illustrated by Fig. 1 and annotated Figure below, shared transistors are located in the long side of the rectangular area), and the first plurality of transistors and the second plurality of transistors are in a second column in the plan view ([0078]: the pixel region 62 in which single sharing units are arranged in a two-dimensional array fashion. Examiner consider PDs layout in first column and transistors layout on a second column as indicated in annotated Figure below); 
and a well contact in the second column, wherein the well contact is between the first plurality of transistors in the first active region and the second plurality of transistors in the second active region (Fig. 1-3, [0082]&[0087]: a well contact region 88 to be a well contact portion is formed in the transistor forming region 64, the well is between the first and the second plurality of transistors. the pixel transistors (Tr1 to Tr4) are formed on a semiconductor well region 76 (corresponding to claimed “active region”) formed on a semiconductor substrate 75. Examiner consider the first pixel transistors is form on a part of the semiconductor substrate 75 (as claimed “first active part”), and the second pixel transistors is form on a separate part of the semiconductor substrate 75 (as claimed “second active part”)).

Examiner Note: Examiner point out that even in the event that Applicant do not agree with Examiner interpretation of the “Column in a plan view” in Fig. 1 of Tatani, rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70. And also that a mere reversal of the essential working parts of a device involves only routine skill in the art.  In re Einstein, 8 USPQ 167.

Regarding claim 2, Tatani teaches the light detecting device of claim 1, in addition Tatani discloses wherein the first unit is within a first rectangular area, and the second unit is within a second rectangular area (As illustrated by Fig. 1 and annotated Figure above).

Regarding claim 4, Tatani teaches the light detecting device of claim 1, in addition Tatani discloses wherein the first amplification transistor is between the first reset transistor and the first select transistor, and the second amplification transistor is between the second reset transistor and the second select transistor ([0078]: each amplification transistor Tr3 is between reset transistor Tr2 and selection transistor Tr4 in each shared PDs, as illustrated by Fig. 1 and annotated Figure above).

Regarding claim 6, Tatani teaches the light detecting device of claim 1, in addition Tatani discloses wherein the first set of photoelectric conversion regions includes at least two photodiodes, and the second set of photoelectric conversion regions includes at least two photodiodes (As illustrated by Fig. 1 and annotated Figure above, each shared PDs has four-pixel sharing).

Regarding claim 7, Tatani teaches the light detecting device of claim 1, in addition Tatani discloses wherein the first set of photoelectric conversion regions includes at least four photodiodes, and the second set of photoelectric conversion regions includes at least four photodiodes (As illustrated by Fig. 1 and annotated Figure above, each shared PDs has four-pixel sharing).

Regarding claim 8, Tatani teaches the light detecting device of claim 1, in addition Tatani discloses wherein the first set of photoelectric conversion regions includes at least eight photodiodes, and the second set of photoelectric conversion regions includes at least eight photodiodes ([0129]: In the embodiments described first to third, the pixel configuration is the four-pixel sharing configuration, but a two-pixel sharing configuration and a multi-pixel sharing configuration of four or more pixel sharing are applicable.).

Regarding claim 9, Tatani teaches the light detecting device of claim 1, in addition Tatani discloses wherein a length of the first amplification transistor, along a dimension of the first amplification transistor is longer than a length of the first select transistor, the length of the first select transistor is along a dimension of the first select transistor (as illustrated by Fig. 1&3, length of the amplification transistor Tr3 (72) is longer than of the selection transistor Tr4 (73)), and the dimension of the first amplification transistor and the dimension of the first select transistor are parallel to the second column (as illustrated by Fig. 1&3, length direction of the amplification transistor Tr3 and that of the selection transistor Tr4 are parallel to the first side).
Regarding claim 11,  claim 11 has been analyzed and rejected with regard to claim 1 and in accordance with Tatani 's further teaching on: the first unit and the second unit are in a first line in a plan view; and the first plurality of transistors and the second plurality of transistors are in a second line parallel to the first line in the plan view (As illustrated by Fig. 1 and annotated Figure below, plurality of PDs layout in first line and plurality of transistors in a second line parallel to the first line).

Regarding claims 12 and 15-20,  claims 12, and 15-20 have been analyzed with regard to respective claims 2 and 4-9 and are rejected for the same reasons of anticipation as used above.
 
Regarding claim 13, Tatani teaches the light detecting device of claim 11, in addition Tatani discloses wherein the well contact is in the second line (As illustrated by Fig. 1 and annotated Figure below, well contact is in the plurality line).

    PNG
    media_image1.png
    599
    439
    media_image1.png
    Greyscale


Regarding claim 21, Tatani teaches the light detecting device of claim 11, in addition Tatani discloses wherein the first line and the second line are vertical lines, and the first line is horizontally adjacent to the second line (As illustrated by Fig. 1 and annotated Figure above, [0078]: the pixel region 62 in which single sharing units are arranged in a two-dimensional array fashion. Examiner consider PDs layout and plurality transistors layout in vertical lines adjacent to each others) 

Examiner Note: Examiner point out that even in the event that Applicant do not agree with Examiner interpretation of the “first and second lines” in Fig. 1 of Tatani, Examiner remind Applicant that it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70. And also that a mere reversal of the essential working parts of a device involves only routine skill in the art.  In re Einstein, 8 USPQ 167.

Regarding claim 23,  claim 23 has been analyzed and rejected with regard to claim 1 and in accordance with Tatani 's further teaching on: an electronic apparatus, comprising: a light detecting device ([0132]: The solid-state imaging device is applicable to a camera system such as a digital camera and a video camera, a camera-equipped mobile phone, or other devices having an imaging function).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Tatani et al. (US 2011/0073923 A1, hereafter” Tatani”), in view of Fan (US 2009/0053848 A1, hereafter “Fan”).

Regarding claim 5, Tatani teaches the light detecting device of claim 1, except wherein the first plurality of transistors further includes a first dummy transistor, and the second plurality of transistors further includes a second dummy transistor.
However, Fan discloses wherein the first plurality of transistors further includes a first dummy transistor, and the second plurality of transistors further includes a second dummy transistor (Fig. 6A, [0046-[0047]] shared pixel component architecture of pixels 712-715 has a pixel 712 that includes a dummy transistor 717 and corresponding dummy gate 717' in lieu one of the shared readout transistors 707-709 . In an optional design, the dummy transistor 717 may be omitted and just the dummy gate 717' is provided. The additional pixel 712 is connected, as shown, to the shared readout transistors 707-709 in the same manner as the other three pixels 713-715. While the dummy transistor 717 and gate 717' are not interconnected with other components of pixels 712-714, they have substantially the same layout as the transistors 707-709 and associated gates 707'-709' of the shared pixel components 707-709).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the first plurality of transistors further includes a first dummy transistor, and the second plurality of transistors further includes a second dummy transistor as taught by Fan into Tatani shared pixel structure. The suggestion/ motivation for doing so would be to allow a better uniformity in pixel performance is achieved throughout the array (Fan: [0047]).

Claims 10 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Tatani et al. (US 2011/0073923 A1, hereafter” Tatani”), in view of Itonaga et al. (US 20100177226 A1, hereafter “Itonaga”).

Regarding claim 10, Tatani teaches the light detecting device of claim 1, except wherein the light detecting device is a backside- illumination type light detecting device.
However, Itonaga discloses a shared-pixel structure is applied to a backside illumination type sensor (Fig. 2, [0082]-[0083]: a shared pixel structure 21 of a solid-state imaging device 1 can be applied to either a front-illuminated solid-state imaging device or a back-illuminated solid-state imaging device wherein a plurality of wiring layers is not formed on a back surface on the side of a light incidence surface (namely, a light receiving surface). Instead of this, the plurality of wiring layers is formed on a front surface side opposite to the light receiving surface.).
before the effective filing date of the claimed invention to incorporate wherein the shared-pixel structure is applied to a backside illumination type sensor as taught by Itonaga into Tatani shared pixel structure. The suggestion/ motivation for doing so would be to optimized feature in the layout of the pixel portion when the pixels are miniaturized (Itonaga: [0084]).

Regarding claim 22,  claim 22 has been analyzed with regard to claim 10 and is rejected for the same reasons of obviousness as used above.

Alternatively and assuming Applicant’s arguments filed on 03/23/2021 that “Tatani has not been shown to expressly or inherently describe at least, for example, the feature of "the first amplification transistor and the first select transistor have a common first source drain ... the second amplification transistor and the second select transistor have a common second source drain" is true, claims 1-2, 4, 6-9, 11-13, 15-21 and 23 are also rejected under 35 U.S.C. 103 as being unpatentable over Tatani et al. (US 2011/0073923 A1, hereafter” Tatani”), in view of Yanagita et al. (US 20110127408 A1, hereafter “Yanagita”).

Regarding claim 1, Tatani teaches a light detecting device (Fig. 1: a solid-state imaging device 61), comprising: 
a first unit including a first set of photoelectric conversion regions ([0078]: in a pixel region 62, each of the single sharing units is composed of photodiodes PD [PD1 to PD4] of four pixels arranged two pixels in width and two pixels in length (that is, four -pixel sharing). As illustrated by Fig. 1 and annotated Figure below, shared four-pixels formed in a first rectangular area), wherein the first set of photoelectric conversion regions shares a first floating diffusion (As illustrated by Fig. 1 and annotated Figure below, [0078]: In a single sharing unit, one floating diffusion portion FD is shared by the four photodiodes PD [PD1 to PD4]); 
a second unit including a second set of photoelectric conversion regions (As illustrated by Fig. 1 and annotated Figure below, in the pixel region 62, a second four-pixel sharing forming a second rectangular area), wherein the second set of photoelectric conversion regions shares a second floating diffusion (As illustrated by Fig. 1 and annotated Figure below, [0078]: In a single sharing unit, one floating diffusion portion FD is shared by the four photodiodes PD [PD1 to PD4]), and the first unit and the second unit are in a first column in a plan view ([0078]: the pixel region 62 in which single sharing units are arranged in a two-dimensional array fashion. Examiner consider PDs layout in first column and transistors layout on a second column as indicated by Fig. 1 and annotated Figure below); 
a first plurality of transistors in a first active region (Fig. 1-3, [0082]: Examiner consider the first  pixel transistors is form on a part of the semiconductor substrate 75 (as claimed “first active part”)), wherein the first plurality of transistors includes a first reset transistor, a first amplification transistor, and a first select transistor ([0078]: one reset transistor Tr2, one amplification transistor Tr3, and one selection transistor Tr4 which are shared by four photodiodes PD [PD1 to PD4] of the first unit. As illustrated by Fig. 1 and annotated Figure below, shared transistors are located in the long side of the rectangular area), , and the first plurality of transistors is shared by the first set of photoelectric conversion regions ([0078]: Pixel transistors are four transfer transistors Tr1 [Tr11 to Tr14], and one reset transistor Tr2, one amplification transistor Tr3, and one selection transistor Tr4 which are shared. As illustrated by Fig. 1 and annotated Figure below, shared transistors are located in the long side of the rectangular area); 

    PNG
    media_image1.png
    599
    439
    media_image1.png
    Greyscale

a second plurality of transistors in a second active region (Fig. 1-3, [0082]: the second pixel transistors is form on a separate part of the semiconductor substrate 75 (as claimed “second active part”)), wherein the second plurality of transistors includes a second reset transistor, a second amplification transistor, and a second select transistor ([0078]: one reset transistor Tr2, one amplification transistor Tr3, and one selection transistor Tr4 which are shared by four photodiodes PD [PD1 to PD4] of the second unit. As illustrated by Fig. 1 and annotated Figure below, shared transistors are located in the long side of the rectangular area), Page 2 of 13Application No.: 16/933,379 , the second plurality of transistors is shared by the second set of photoelectric conversion regions ([0078]: Pixel transistors are one reset transistor Tr2, one amplification transistor Tr3, and one selection transistor Tr4 which are shared. As illustrated by Fig. 1 and annotated Figure below, shared transistors are located in the long side of the rectangular area), and the first plurality of transistors and the second plurality of transistors are in a second column in the plan view ([0078]: the pixel region 62 in which single sharing units are arranged in a two-dimensional array fashion. Examiner consider PDs layout in first column and transistors layout on a second column as indicated in annotated Figure below); 
and a well contact in the second column, wherein the well contact is between the first plurality of transistors in the first active region and the second plurality of transistors in the second active region (Fig. 1-3, [0082]&[0087]: a well contact region 88 to be a well contact portion is formed in the transistor forming region 64, the well is between the first and the second plurality of transistors. the pixel transistors (Tr1 to Tr4) are formed on a semiconductor well region 76 (corresponding to claimed “active region”) formed on a semiconductor substrate 75. Examiner consider the first pixel transistors is form on a part of the semiconductor substrate 75 (as claimed “first active part”), and the second pixel transistors is form on a separate part of the semiconductor substrate 75 (as claimed “second active part”)).
Tatani does not teach the first amplification transistor and the first select transistor have a common first source drain. the second amplification transistor and the second select transistor have a common second source drain.
However, Yanagita discloses the first amplification transistor and the first select transistor have a common first source drain. the second amplification transistor and the second select transistor have a common second source drain (Figs. 1&23: an equivalent circuit for sharing between a plurality of pixels (2-pixel sharing unit 23, 4-pixel sharing unit 24, and 8-pixel sharing unit 25) include a source of an amplification transistor Tr3 is connected to a drain of a selection transistor Tr4 and are commonly connected to a drain terminal t2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the first amplification transistor and the first select transistor have a common first source drain. the second amplification transistor and the second select transistor have a common second source drain as taught by Yanagita into Tatani shared pixel structure. The suggestion/ motivation for doing so would be to allow fewer power source to be used (Yanagita: [0078]).

Examiner Note:
Examiner point out that even in the event that Applicant do not agree with Examiner interpretation of the “Column in a plan view” in Fig. 1 of Tatani, Examiner remind Applicant that it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70. And also that a mere reversal of In re Einstein, 8 USPQ 167.

Claims 2, 4, 6-9, 11-13, 15-21 and 23 are rejected for the same reasons of anticipation as 102(a)(1) used above and in accordance with the Tatani and Yanagita combination.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Tatani and Yanagita combination, in view of Fan (US 2009/0053848 A1, hereafter “Fan”).

Claim 5 is rejected for the same reasons of obviousness as used above in view of Fan and in accordance with the Tatani and Yanagita combination.

Claims 10 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over the Tatani and Yanagita combination, in view of Itonaga et al. (US 20100177226 A1, hereafter “Itonaga”).

Claims 10 and 22 are rejected for the same reasons of obviousness as used above in view of Itonaga and in accordance with the Tatani and Yanagita combination.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELAAZIZ TISSIRE whose telephone number is (571)270-7204.  The examiner can normally be reached on Monday through Friday from 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ye Lin can be reached on 571-272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABDELAAZIZ TISSIRE/Primary Examiner, Art Unit 2697